DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 1/06/2021.
           Claims 1-2, 4 and 7-8 are currently pending.
           Claims 1-2 and 4 have been amended.
            Claims 3 and 5-6 have been cancelled.
           Claim 1 is independent claim.

Reasons for Allowance
2.        Claims -2, 4 and 7-8 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A method for measuring an armature position of a solenoid having a coil with a movable armature, constructed as a bistable linear magnet and activated in a switched mode by a signal of pulse width modulation (PWM), the method comprising:… wherein the switching interval between positive and negative PWM voltage is made sufficient over the range of the operating temperature of the solenoid; wherein the switching interval is increased by a temperature compensation by way of measuring the coil resistance through a measurement of the current.” in combination with all other elements as claimed in claim 1. 

claim(s) 2, 4 and 7-8, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Max (U.S Pat. 6541961) discloses a method for substantially temperature-independent detection of the position of a moving element (9) by way of an inductive position sensor (1), comprising a coil (5) and a core (4) movable within the coil, the position of said core in relation to the coil (5) being dependent on the position of said element (9), whereby a measurement of the inductance of said coil (5), corresponding to the core (4) position, is detected by connecting a voltage to said coil (5) and measuring the time period in which a current (i) through the coil (5) is changed between two predetermined levels. The method follows the steps of feeding a regularly alternating voltage to the coil (5), measuring the current (i) flowing through the coil (5), measuring the period of time (t.sub.1) needed for the current (i) to change from a first predetermined level (i.sub.1) to a second predetermined level (i.sub.2), and determining a measurement of the core (4) position through measuring the period of time (t.sub.1). Through the invention, an improved position detection is provided, primarily intended for automotive vehicle gearboxes, achieving a highly reduced temperature dependence (see specification for more Miller (U.S Pub. 20070222461) discloses a circuit configuration for inductive displacement measurement using a sensor whose inductance changes as a function of the displacement to be measured, and having an evaluation circuit to which the sensor is connected. The sensor is connected between a first operational amplifier and a series connection of a second operational amplifier and a resistor. The first operational amplifier is switchable over between two specified voltages and the second operational amplifier is operable to adjust a specified constant voltage at the connecting point between the resistor and the sensor, and the output of the second operational amplifier is connected to an input of a comparator whose other input is switchable over between two specified voltages. The output signal of the comparator effecting the switchover of these voltages and the voltages of the first operational amplifier, and is the measuring output signal of the circuit configuration at the same time (see specification for more details).
             Feucht (U.S Pat. 8008909) discloses a circuit arrangement for analysis and compensation of the signals for an inductive displacement sensor is provided. The circuit includes a first operating amplifier, a second operating amplifier and a coil for a displacement measurement, in parallel with the second operating amplifier output and the second operating amplifier first input and connected to a capacitance in series with the coil inductance and coil resistance to form an RLC series tuned circuit. In order to improve the accuracy of a measured resonance frequency, the circuit arrangement can be extended with a second coil for a temperature compensation, by connecting a first of the ends of the coil winding to a second end of the coil winding of the first coil and a second of the ends of the coil winding to the second input of the first operating amplifier (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
3/29/2021